EXECUTION COPY

Exhibit 10.29

PALM, INC.

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

Dated as of January 9, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE ARTICLE 1    DEFINITIONS   

Section 1.1.    Certain Defined Terms

   1

Section 1.2.    Other Capitalized Terms

   2

Section 1.3.    Effectiveness of This Agreement

   2 ARTICLE 2    CORPORATE GOVERNANCE AND INFORMATION RIGHTS   

Section 2.1.    Board Representations.

   2

Section 2.2.    Board Committees

   6

Section 2.3.    Information Rights.

   7

Section 2.4.    Confidentiality

   8

Section 2.5.    Investor Director Expenses

   9

Section 2.6.    D&O Insurance

   9

Section 2.7.    Election of Directors; Quorum.

   9

Section 2.8.    Notices Regarding Ownership and Investor Director Entitlement.

   9

Section 2.9.    VCOC Investor Stockholders.

   11 ARTICLE 3    TRANSFERS   

Section 3.1.    Transfer Restrictions.

   12

Section 3.2.    Legends; Securities Act Compliance.

   15 ARTICLE 4    CERTAIN COVENANTS   

Section 4.1.    Right to Maintain

   16

Section 4.2.    Standstill.

   17

Section 4.3.    Indemnification.

   20

Section 4.4.    Regulatory Matters

   21

Section 4.5.    Company Rights Agreement

   21

Section 4.6.    Section 16 Matters.

   23



--------------------------------------------------------------------------------

ARTICLE 5    MISCELLANEOUS   

Section 5.1.    Termination

   24

Section 5.2.    Expenses

   24

Section 5.3.    Successors and Assigns; Assignment.

   24

Section 5.4.    No Third Party Beneficiaries

   25

Section 5.5.    Entire Agreement

   25

Section 5.6.    Severability

   25

Section 5.7.    Amendment and Waiver

   25

Section 5.8.    Delays or Omissions

   26

Section 5.9.    Notices

   26

Section 5.10.  Interpretation

   26

Section 5.11.  Governing Law; Jurisdiction; Waiver of Jury Trial.

   27

Section 5.12.  Specific Performance; No Special Damages.

   27

Section 5.13.  Counterparts

   28

EXHIBIT A — Defined Terms

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

THIS AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”) is entered
into as of January 9, 2009, among Palm, Inc., a Delaware corporation (the
“Company”), Elevation Partners, L.P., a Delaware limited partnership
(“Elevation”), and Elevation Employee Side Fund, LLC, a Delaware limited
liability company (“Side Fund” and, together with Elevation and their respective
Permitted Transferees, the “Investor Stockholders”).

RECITALS

WHEREAS, the Company and Elevation entered into a Preferred Stock Purchase
Agreement and Agreement and Plan of Merger, dated as of June 1, 2007 (the
“Series B Purchase Agreement”), pursuant to which the Investor Stockholders
purchased an aggregate of 325,000 shares (the “Series B Purchased Shares”) of
the Company’s Series B Preferred Stock (as defined below) for an aggregate
purchase price of $325 million on October 24, 2007;

WHEREAS, the Company and Elevation entered into a Securities Purchase Agreement,
dated as of December 22, 2008 (as amended from time to time in accordance with
the provisions thereof, the “Series C Purchase Agreement”), pursuant to which
the Investor Stockholders have agreed, on the terms and subject to the
conditions set forth in such Series C Purchase Agreement, to purchase 100,000
shares (the “Series C Purchased Shares,” and together with the Series B
Purchased Shares, the “Purchased Shares”) of the Company’s Series C Preferred
Stock (as defined below) and warrants (the “Warrants”) exercisable for 7,000,000
Warrant Shares (as defined below) for an aggregate purchase price of $100
million;

WHEREAS, the parties hereto entered into a Stockholders’ Agreement, dated as of
October 24, 2007 (the “Series B Stockholders’ Agreement”), with respect to
certain arrangements relating to the Company, the Series B Purchased Shares and
the Series B Conversion Shares (as defined below);

WHEREAS, the parties hereto desire to amend and restate the Series B
Stockholders’ Agreement to change certain arrangements relating to the Series B
Purchased Shares and provide for certain arrangements relating to the Company,
the Series C Purchased Shares, the Series C Conversion Shares, the Warrants and
the Warrant Shares.

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1. Certain Defined Terms. Certain terms used herein shall have the
meanings given to them in Exhibit A.

 

1



--------------------------------------------------------------------------------

Section 1.2. Other Capitalized Terms. Capitalized terms used but not defined
herein or in Exhibit A shall have the meanings given to them in the Series C
Purchase Agreement.

Section 1.3. Effectiveness of This Agreement. This Agreement amends and restates
the terms of the Series B Stockholders’ Agreement in their entirety. Such
amendment and restatement of the Series B Stockholders’ Agreement shall have
effect as of the Closing unless expressly stated otherwise. Notwithstanding any
other provision to the contrary in this Agreement, this Agreement shall not take
effect until the Closing and in the event that the Series C Purchase Agreement
is terminated, this Agreement shall be void ab initio and the Series B
Stockholders’ Agreement shall remain in full force and effect.

ARTICLE 2

CORPORATE GOVERNANCE AND INFORMATION RIGHTS

Section 2.1. Board Representations.

(a) Immediately Following the Closing. Effective as of the time immediately
following the Closing and for so long as the Board Representation Entitlement is
greater than zero (0) (the “Director Entitlement Period”), (i) the Investor
Stockholders shall have the right to designate or appoint that number of
Directors (each, an “Appointed Director”) equal to the Board Representation
Entitlement, and (ii) upon a designation of any Additional Directors (as defined
below) that satisfy the specifications set forth in clauses (A) and (B) of
Section 2.1(d)(ii), the Company agrees to take all necessary actions to
effectuate the election of such Additional Directors to the Board as soon as
reasonably practicable and in any event by the later of (x) January 15, 2009 and
(y) five (5) business days upon receipt of such designation. The Investor
Stockholders agree and acknowledge that Fred Anderson and Roger McNamee will
continue to serve on the Board as Appointed Directors, and the Company agrees
and acknowledges that each such designee meets the specifications set forth in
clauses (B) and (C) of Section 2.1(d)(i).

(b) During the Director Entitlement Period. During the Director Entitlement
Period, each Appointed Director designated, nominated or appointed by the
Investor Stockholders or any of their Affiliates shall be subject to the
limitations set forth in Section 2.1(d) and Section 2.1(f). In addition, upon
the occurrence of an increase in the authorized number of directors then
constituting the Board that results in an increase in the Board Representation
Entitlement to a number greater than the number of Appointed Directors then
serving on the Board, the Investor Stockholders shall have the right to
designate or appoint that number of additional Appointed Directors such that the
total number of Appointed Directors (after giving effect to such designation or
appointment) shall be equal to the Board Representation Entitlement at such
time.

 

2



--------------------------------------------------------------------------------

(c) After the Director Entitlement Periods. After the Director Entitlement
Period (and subject in each case to the limitations set forth in Section 2.1(d):

(i) Right of Nomination. The Investor Stockholders shall have the right, subject
to the limitations in this Section 2.1(c), at each annual or special meeting of
stockholders of the Company at which Directors are to be elected, to designate a
number of Investor Directors, and the Company shall nominate and recommend for
election at such meeting, a number of Investor Directors such that if such
Investor Directors are elected by the stockholders of the Company at such
meeting, the number of Investor Directors on the Board shall be equal to the
Investor Director Entitlement. The Company agrees to use the same efforts to
cause the Investor Director designees of the Investor Stockholders to be elected
to the Board as it uses to cause other nominees of the Company or the Board to
be elected.

(ii) Uncured Share Ownership Reduction; Board Size Decrease. Upon the occurrence
of an Uncured Share Ownership Reduction, the Investor Stockholders at the
expiration of the applicable Share Ownership Reduction Cure Period shall cause
one or more Investor Directors, as applicable, to immediately resign from the
Board such that following such resignation(s), the number of Investor Directors
on the Board shall be equal to the Investor Director Entitlement as of the time
immediately following the Share Ownership Reduction Cure Period. In addition,
upon a Board Size Decrease, the Investor Stockholders shall cause one or more
Investor Directors, as applicable, to immediately resign from the Board such
that following such resignation(s), the number of Investor Directors on the
Board shall be equal to the Investor Director Entitlement as of the time
immediately following the occurrence of the Board Size Decrease, provided that
if the Board Size Decrease goes into effect during a Share Ownership Reduction
Cure Period, then such resignation requirement shall not take effect until the
expiration of such Share Ownership Reduction Cure Period, provided that upon
such expiration, the Investor Director Entitlement is less than the number of
Investor Directors then serving on the Board. Upon the reduction of the Investor
Director Entitlement to zero (0) pursuant to clause (A) of the definition
thereof, the Investor Stockholders will promptly cause all Investor Directors to
resign from the Board, unless otherwise requested in writing by or on behalf of
the Board.

(iii) Vacancy. In the event that a vacancy is created at any time with respect
to a Board seat held by an Investor Director by reason of the death, disability,
retirement, resignation or removal (with or without cause) of such Investor
Director, the Investor Stockholders may designate or nominate, as applicable,
another individual to be elected to fill the vacancy created thereby, and the
Company shall use its reasonable best efforts to take at any time and from time
to time, all actions necessary to accomplish the same, but in any case, only to
the extent required to maintain the then applicable Investor Director
Entitlement. For the avoidance of doubt, this Section 2.1(c)(iii) does not apply
to any vacancy arising as a result of failure of an Investor Director who has
been nominated and recommended in accordance with this Section 2.1(c) to be
elected, but any such failure to be elected shall in no way affect the right of
the Investor Stockholders to designate, nominate or appoint another individual
in replacement thereof as a nominee for Investor Director with respect to the
next election. In addition, upon the occurrence

 

3



--------------------------------------------------------------------------------

of an increase in the authorized number of directors then constituting the Board
that results in an increase in the Investor Director Entitlement to a number
greater than the number of Investor Directors then serving on the Board, the
Investor Stockholders shall have the right to designate, and subject to this
Section 2.1(c), the Board shall appoint, that number of additional individuals
to serve as Investor Directors such that the total number of Investor Directors
(after giving effect to such designation) shall be equal to the Investor
Director Entitlement at such time;

provided, that if after the Closing there is a change in the applicable rules of
the Exchange on which the Common Stock is listed at the time such change becomes
effective that would cause the Common Stock to be delisted by such Exchange as a
result of the terms of this clause (c), the voting rights of the holders of the
Series B Preferred Stock and Series C Preferred Stock set forth in this
clause (c) shall thereafter be limited to the extent required by such changed
rules for the Common Stock to continue to be listed on such Exchange.

(d) Limitations on Appointed Directors.

(i) Except as provided in Section 2(d)(ii), each Appointed Director shall, at
all times during which such Person serves as a Director, (A) be a present or
former full-time general partner, managing director or principal of Elevation
Management, LLC, (B) not be (or be a representative of or otherwise affiliated
with) a direct competitor of the Company as determined in good faith by the
Board, and (C) otherwise be reasonably acceptable (in terms of suitability) to
the Company’s Nominating and Governance Committee as determined in good faith in
the discharge of its fiduciary duties. The Investor Stockholders shall not
nominate or appoint any such Appointed Director who does not meet the
specifications set forth in this Section 2.1(d)(i) and shall cause any such
Appointed Director to immediately resign if such director fails to meet either
of the requirements set forth in clauses (i)(A) or (i)(B) above.

(ii) If and to the extent the number of Appointed Directors is more than two
(any such Appointed Director in excess of two, an “Additional Director”), each
Additional Director may be a Person employed by, or be a present or former
full-time general partner, managing director or principal of, Elevation or any
of its Affiliates (an “Elevation Person”) so long as such Elevation Person has
relevant operating, industry or other expertise; provided, however, that unless
otherwise agreed in writing by the Company, Elevation shall use commercially
reasonable efforts to replace each Additional Director who is an Elevation
Person as soon as reasonably practicable with a designee that shall (x) not be
an Elevation Person and (y) have relevant operating, industry or other
expertise. Each Additional Director shall, at all times during which such Person
serves as a Director, (A) not be (or be a representative of or otherwise
affiliated with) a direct competitor of the Company as determined in good faith
by the Board and (B) otherwise be reasonably acceptable (in terms of
suitability) to the Company’s Nominating and Governance Committee as determined
in good faith in the discharge of its fiduciary duties. The Investor
Stockholders shall not nominate or appoint any such Additional

 

4



--------------------------------------------------------------------------------

Director who does not meet the specifications set forth in this Section
2.1(d)(ii) and shall cause any such Additional Director to immediately resign if
such director fails to meet the requirement set forth in clause (ii)(A) above.

(e) Limitations on Other Investor Directors. Any Investor Director who is not an
Appointed Director shall, at all times during which such Person serves as a
Director, meet the specifications set forth in either Section 2.1(d)(i) for
Appointed Directors or Section 2.1(d)(ii) for Additional Directors. The Investor
Stockholders shall not nominate or appoint any Investor Director who does not
meet the specifications set forth in either Section 2.1(d)(i) for Appointed
Directors or Section 2.1(d)(ii) for Additional Directors and shall cause any
such Investor Director to immediately resign if such Investor Director fails to
meet the requirement set forth in either clause (B) of Section 2.1(d)(i) or
clause (A) of Section 2.1(d)(ii).

(f) Notification Regarding Directors. The Investor Stockholders shall notify the
Company in writing of each proposed Appointed Director a reasonable time in
advance of any action taken for the purpose of electing or appointing such
Appointed Director, to fill a vacancy and of the mailing of any proxy statement,
information statement or registration statement in which any Board nominee or
Board member of the Company would be named (which in the event of any proxy
statement relating to an annual meeting of stockholders of the Company shall be
no later than 30 days prior to the first anniversary of the mailing of the proxy
statement related to the previous year’s annual meeting of stockholders),
together with all information concerning such nominee reasonably requested by
the Company, so that the Company may determine whether such nominee complies
with the above qualifications and so that the Company can comply with applicable
disclosure rules; provided that in the absence of such notice, the Investor
Stockholders shall be deemed to have designated or nominated the same Investor
Directors as set forth in the most recent notice delivered to the Company
pursuant to this Section 2.1(f).

(g) Fundamental Change. The rights granted to the Investor Stockholders under
this Section 2.1 shall survive a Fundamental Change to the extent that the
Investor Stockholders continue to Beneficially Own in the aggregate, excluding
Shared Beneficial Ownership, no less than 7.5% of the Total Current Voting Power
of the Survivor of a Fundamental Change, provided that for all purposes of this
Section 2.1, the board of directors of the Survivor of a Fundamental Change
shall be substituted for the Board. The Investor Stockholders shall cause all
Appointed Directors and/or Investor Directors to resign from the Board effective
upon the occurrence of a Fundamental Change to the extent that either (i) the
Investor Stockholders are no longer entitled to designate or nominate such
directors as a result of this Section 2.1(g) or (ii) the Company is not the
Survivor of such Fundamental Change. To the extent that the Company is not the
Survivor of a Fundamental Change and the Investor Stockholders would be entitled
to nominate or designate a member to the board of directors or similar governing
body of the Survivor of a Fundamental Change pursuant to Section 2.1(c)(i)
(substituting the Survivor of a Fundamental Change for the Company therein) and
this Section 2.1(g), such Survivor of a Fundamental Change shall cause one
(1) designee of the Investor Stockholders to be elected or appointed to the
board of directors or equivalent governing body of the Survivor of a

 

5



--------------------------------------------------------------------------------

Fundamental Change promptly following the Fundamental Change. In the event the
Investor Stockholders at any time cease to Beneficially Own in the aggregate,
excluding Shared Beneficial Ownership, at least 7.5% of the Total Current Voting
Power of the Survivor of a Fundamental Change, all rights granted under this
Section 2.1 shall cease and the Investor Stockholders shall cause all Appointed
Directors and/or Investor Directors to promptly resign from the board of
directors or equivalent governing body of the Survivor of a Fundamental Change.

(h) Advance Resignation Letters. The Company and any Survivor of a Fundamental
Change may implement the resignation provisions of this Section 2.1 by
requiring, prior to or after becoming a member of the Board (with respect to the
Company) or the board of directors or similar governing body (with respect to
the Survivor of a Fundamental Change), each Appointed Director and/or Investor
Director to execute and deliver an undated resignation letter to the Secretary
of the Company or the Survivor of a Fundamental Change, as the case may be,
which the Company and/or the Survivor of a Fundamental Change agrees shall not
be dated or become effective until such time as an Investor Director’s and/or
Appointed Director’s resignation is required pursuant to this Section 2.1.

(i) Exercise of Rights. Unless otherwise agreed in writing by the Investor
Stockholders (which agreement shall be delivered to the Company as a condition
to its effectiveness), the Board designation and nomination rights pursuant to
this Section 2.1 will be exercised by Elevation.

Section 2.2. Board Committees. Subject to the requirements of applicable Law,
the Exchange on which the Company’s securities are then traded and Committee
Qualification Requirements, for as long as there is an Appointed Director or the
Investor Director Entitlement is not zero, the Investor Stockholders shall be
entitled to designate or nominate at least one (1) Appointed Director or
Investor Director (as the case may be) and the Board shall appoint such
director, to serve on each standing committee of the Board, except that where
the requirements of applicable Law, the rules of the Exchange on which the
Company’s securities are then traded or Committee Qualification Requirements
prescribe certain qualifications for such service on a standing committee of the
Board and such Appointed Director or Investor Director, as applicable, does not
meet such qualifications (excluding, for this purpose, the “exceptional and
limited circumstances” exception under the Marketplace Rules of Nasdaq), the
Investor Stockholders shall be entitled to have at least one (1) Appointed
Director or Investor Director be an observer to such Board committee who will
not be a member, voting or otherwise, of such Board committee. Notwithstanding
any such observer status, any Board committee may hold executive sessions at
which the observer is not permitted to be present and may withhold information
from the observer in order to avoid any conflict of interest or in light of
corporate governance concerns, or to comply with applicable Laws, and rules of
the Exchange on which the Company’s securities are then traded, in each case as
reasonably determined in good faith by such Board committee.

 

6



--------------------------------------------------------------------------------

Section 2.3. Information Rights.

(a) Subject to Section 2.3(b) and Section 2.4, during the Information Rights
Period, the Company will deliver to the Investor Stockholders or an Investor
Director the following information:

(i) on an annual basis and promptly after it has been made available (but no
later than 30 days before the beginning of each fiscal year), (A) an annual
budget of the Company, (B) a business plan of the Company, and (C) financial
forecasts for the next fiscal year of the Company, in each case, solely to the
extent and in such manner and form prepared by or for the Company’s Board;

(ii) on an annual basis and promptly after it has been made available (but no
later than 60 days after the end of each fiscal year), annual unaudited
financial and operating reports of the Company, solely to the extent and in such
manner and form prepared by or for the Board;

(iii) on a quarterly basis and promptly after it has been made available (but in
no event later than 35 days after the end of each quarter), unaudited quarterly
financial and operating reports of the Company, solely to the extent and in such
manner and form prepared by or for the Board;

(iv) final drafts of monthly management and operating reports of the Company as
reasonably requested by the Investor Stockholders solely to the extent and in
such manner and form prepared by or for the Company’s chief executive officer
and/or provided to the Board; and

(v) such other financial, management and operating reports reasonably requested
by the Investor Stockholders solely to the extent and in such manner and form
prepared for the Board.

(b) If during the Information Rights Period the Company is no longer obligated
to file an annual report on Form 10-K or quarterly report on Form 10-Q with the
SEC, the Company shall deliver the following to the Investor Stockholders or an
Investor Director in such manner and form as customarily provided to the Board:

(i) as soon as practicable after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter (to the extent practicable),
(A) a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year and consolidated statements of income and cash flows of
the Company and its Subsidiaries for such year, prepared in accordance with GAAP
and setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and followed promptly thereafter (to the
extent it shall be available) with the opinion of the independent registered
public accounting firm selected by the Company’s Audit Committee with respect to
such financial statements; and

 

7



--------------------------------------------------------------------------------

(ii) in lieu of providing the information required under Section 2.3(a)(iii), as
soon as practicable after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
forty-five (45) days thereafter (to the extent practicable), an unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
each such quarterly period, and unaudited consolidated statements of income and
cash flows of the Company and its Subsidiaries for such period and for the
current fiscal year to date, prepared in accordance with GAAP and setting forth
in comparative form the figures for the corresponding periods of the previous
fiscal year, subject to changes resulting from normal year-end audit
adjustments, all in reasonable detail, except that such financial statements
need not contain the notes required by GAAP.

Section 2.4. Confidentiality. The Investor Stockholders agree to and shall cause
each of their Affiliates to (i) keep confidential (x) all proprietary and
non-public information regarding the Company and its Subsidiaries received
pursuant to Section 2.3 or otherwise hereunder, whether through an Appointed
Director, an Investor Director or otherwise, and (y) all “Confidential
Information” (as defined in the Confidentiality Agreement) provided to the
Investor Stockholders or their Affiliates or representatives under the
Confidentiality Agreement prior to the termination of such Confidentiality
Agreement on October 24, 2007 pursuant to the terms of the Series B Purchase
Agreement (clauses (x) and (y) collectively, “Confidential Information”), and in
each case not to disclose or reveal any such information to any Person without
the prior written consent of the Company other than those of its directors,
general partner and officers, attorneys, accountants and financial advisors
(“Permitted Representatives”) who need to know such information for the purpose
of evaluating, monitoring or taking any other action with respect to the
investment by the Investor Stockholders in the Series B Preferred Stock, the
Series C Preferred Stock or Common Stock and to cause those Permitted
Representatives to observe the terms of this Section 2.4 and agree for the
benefit of the Company to do so and (ii) not to use such proprietary and
non-public information for any purpose other than in connection with evaluating,
monitoring or taking any other action with respect to the investment by the
Investor Stockholders in the Series B Preferred Stock, Series C Preferred Stock
or Common Stock (it being understood that none of the Investor Stockholders or
any Affiliate shall contravene applicable Laws with respect to insider trading;
provided that nothing herein shall prevent the Investor Stockholders or any
Affiliate from disclosing any such information that (1) is or becomes generally
available to the public in accordance with Law other than as a result of a
disclosure by the Investor Stockholders, any Affiliate, Permitted
Representatives, Affiliates or subsidiaries of Investor Stockholders or in
violation of this Section 2.4 or any other confidentiality agreement between the
Company and such Person or any other legal duty, fiduciary duty, or other duty
of trust and confidence, of such Person, (2) was within the Investor
Stockholders’ or an Affiliate’s possession or developed by it prior to being
furnished with such information (provided that the source of such information
was not bound by a confidentiality agreement with, or other contractual, legal
or fiduciary obligation of confidentiality to or other duty of trust and
confidence to, the Company with respect to such information), (3) becomes
available to the Investor Stockholders or an Affiliate on a non-confidential
basis from a source other than the Company (provided that such source is not
bound

 

8



--------------------------------------------------------------------------------

by a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to or other duty of trust and confidence to, the
Company with respect to such information), or (4) is required to be disclosed by
Law or Order (provided that prior to such disclosure, the Investor Stockholders
or such Affiliate shall, unless prohibited by Law or Order, promptly notify the
Company of any such disclosure, use reasonable efforts to limit the disclosure
requirements of such Law or Order, and maintain the confidentiality of such
information to the maximum extent permitted by Law or Order).

Section 2.5. Investor Director Expenses. The Company shall reimburse each
Appointed Director and each Investor Director for their reasonable out of pocket
expenses incurred for the purpose of attending meetings of the Board or
committees thereof, in accordance with the Company’s reimbursement policy in
effect from time to time.

Section 2.6. D&O Insurance. During the period that an Appointed Director or
Investor Director is a Director, such Director shall be entitled to benefits
under any director and officer insurance policy maintained by the Company to the
same extent as any similarly situated Directors.

Section 2.7. Election of Directors; Quorum.

(a) During the Standstill Period, at every meeting (or action by written
consent, if applicable) of the stockholders of the Company called, and at every
postponement or adjournment thereof, each Investor Stockholder agrees to, and
agrees to cause each Permitted Transferee to, in each case subject to the
Company’s compliance with Section 2.1 in connection with such meeting (or action
by written consent) and vote any and all shares of Common Stock Beneficially
Owned by it or them (subject to the Maximum Voting Percentage), or to cause any
such shares to be voted (in each case to the extent such Common Stock
Beneficially Owned by it or them is eligible to so vote), at the election of
each Investor Stockholder, in its sole discretion, in connection with any
election or removal of Directors in (i) the manner recommended by the Board with
respect to the election or removal of each Director, or (ii) the same proportion
as the votes of all stockholders of the Company other than Elevation and its
Affiliates present in person or by proxy at the meeting with respect to the
election or removal of each Director.

(b) During the Standstill Period, at every meeting (or action by written
consent, if applicable) of the stockholders of the Company called, and at every
postponement or adjournment thereof, each Investor Stockholder agrees to, and
agrees to cause each Permitted Transferee to, cause any and all shares of Common
Stock Beneficially Owned by it or them and entitled to be voted thereat to be
present in person or represented by proxy at the meeting so that all such shares
shall be counted as present for determining the presence of a quorum at such
meeting.

Section 2.8. Notices Regarding Ownership and Investor Director Entitlement.

(a) Until such time as the Investor Director Entitlement is zero (0), the
Investor Stockholders shall provide prompt written notice to the Company
reasonably prior to, if

 

9



--------------------------------------------------------------------------------

practicable, but in any event within two (2) days after, any Transfer by the
Investor Stockholders of any Purchased Shares, Conversion Shares, Warrants or
Warrant Shares and shall state in such notice the material terms of such
Transfer and an accurate accounting of the resulting Beneficial Ownership
(including what portion thereof is Shared Beneficial Ownership) of the Investor
Stockholders immediately following such Transfer. In addition, the Investor
Stockholders will comply with the requirements set forth in Section 3.1(g). If
the Investor Stockholders Transfer (other than pursuant to a bona fide pledge,
but not a foreclosure thereon and other than to one or more Permitted
Transferees) and/or convert into Common Stock a majority of the Purchased
Shares, or if the Investor Stockholders Transfer (other than pursuant to a bona
fide pledge, but not a foreclosure thereon and other than to one or more
Permitted Transferees) and/or exercise for Common Stock a majority of the
Warrants, the Investor Stockholders shall promptly (and in any event within two
(2) days) notify the Company in writing. If the Company reasonably believes that
the Investor Stockholders have Transferred (other than pursuant to a bona fide
pledge, but not a foreclosure thereon, and other than to one or more Permitted
Transferees) and/or converted a majority of the Purchased Shares, or have
Transferred (other than pursuant to a bona fide pledge, but not a foreclosure
thereon, and other than to one or more Permitted Transferees) and/or exercised a
majority of the Warrants, it shall provide written notice, and the Investor
Stockholders shall promptly confirm in writing whether or not they have so
Transferred and/or converted a majority of the Purchased Shares or Transferred
and/or exercised a majority of the Warrants.

(b) If the Company believes in good faith that there has been a reduction in the
Investor Director Entitlement or the Board Representation Entitlement due to
either (i) a Share Ownership Reduction or (ii) a Board Size Decrease, it shall
provide written notice (the “Company Notice”) to the Investor Stockholders
setting forth the Company’s calculation in reasonable detail of the Elevation
Beneficial Ownership Percentage, and based on such Elevation Beneficial
Ownership Percentage, the then applicable Investor Director Entitlement or Board
Representation Entitlement, as the case may be. If in response to the Company
Notice, the Investor Stockholders determine to acquire Beneficial Ownership of
additional shares of Common Stock during the Share Ownership Reduction Cure
Period, then within the Share Ownership Reduction Cure Period, the Investor
Stockholders shall provide additional written notice (the “Additional Notice”)
to the Company informing the Company of (i) whether or not they acquired
Beneficial Ownership of a sufficient number of shares of Common Stock within the
Share Ownership Reduction Cure Period to allow them to retain the Investor
Director Entitlement or Board Representation Entitlement, as the case may be, as
of immediately prior to the reduction of the Investor Director Entitlement or
Board Representation Entitlement, as the case may be, that would otherwise occur
(the result of such acquisitions, a “Beneficial Ownership Cure”), and (ii) the
Elevation Beneficial Ownership of the date of the Additional Notice. Failure by
the Investor Stockholders to provide the Additional Notice within the Share
Ownership Reduction Cure Period shall be deemed confirmation that there has been
the reduction in Investor Director Entitlement or Board Representation
Entitlement, as the case may be, set forth in the Company Notice. Nothing in
this Section 2.8 is intended to modify the restrictions set forth in Section 4.2
or the Standstill Limit.

 

10



--------------------------------------------------------------------------------

Section 2.9. VCOC Investor Stockholders.

(a) With respect to each Investor Stockholder that is an Elevation Entity or a
Controlled Affiliate of an Elevation Entity (for so long as they are Controlled
Affiliates thereof), in each case that is intended to qualify as a “venture
capital operating company” as defined in the Plan Asset Regulations, that holds
Series B Preferred Stock, Series C Preferred Stock or Conversion Shares (each, a
“VCOC Investor Stockholder”), at the written request of such VCOC Investor
Stockholder, the Company shall, with respect to each such VCOC Investor
Stockholder:

(i) provide such VCOC Investor Stockholder or its designated representative with
the following: (1) the right to visit and inspect any of the offices and
properties of the Company and its Subsidiaries and inspect and copy the books
and records of the Company and its Subsidiaries, as the VCOC Investor
Stockholder shall reasonably request; (2) copies of the information set forth in
Section 2.3(a); and (3) copies of all materials provided to the Board; and

(ii) make appropriate officers and members of the Board available periodically
and at such times as reasonably requested by such VCOC Investor Stockholder for
consultation with such VCOC Investor Stockholder or its designated
representative with respect to matters relating to the business and affairs of
the Company and its Subsidiaries, including significant changes in management
personnel and compensation of employees, introduction of new products or new
lines of business, important acquisitions or dispositions of plants and
equipment, significant research and development programs, the purchasing or
selling of important trademarks, licenses or concessions or the proposed
commencement or compromise of significant litigation;

The Company reserves the right to withhold any information and restrict access
pursuant to clauses (i) and (ii) above (A) to the extent such information or
access could adversely affect the attorney-client privilege between the Company
and its counsel, (B) to any VCOC Investor Stockholder that is not a party to
this Agreement, unless such VCOC Investor Stockholder agrees to be bound by, but
not benefit from, the obligations under this Agreement as an Investor
Stockholder, or (C) to any VCOC Investor Stockholder that is a direct competitor
of the Company.

(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Investor Stockholder or its designated representative in connection with
the matters on which it is consulted as described above, recognizing that the
ultimate discretion with respect to all such matters shall be retained by the
Company.

 

11



--------------------------------------------------------------------------------

ARTICLE 3

TRANSFERS

Section 3.1. Transfer Restrictions.

(a) No Investor Stockholder shall Transfer any shares of Series B Preferred
Stock or Series C Preferred Stock, Conversion Shares, Warrants or Warrant Shares
other than as expressly permitted by, and in compliance with, the other
provisions of this Section 3.1. Notwithstanding anything herein to the contrary,
the restrictions set forth in this Section 3.1 shall terminate upon the
consummation of a Fundamental Change.

(b) Subject to Section 3.1(d), prior to the six (6) month anniversary of the
Closing Date (the “Restricted Period Termination Date”), no Investor Stockholder
shall Transfer any shares of Series B Preferred Stock or Series C Preferred
Stock, Conversion Shares, Warrants or Warrant Shares, other than as expressly
permitted by, and in compliance with, the following provisions of this Section
3.1(b):

(i) An Investor Stockholder may Transfer any or all of its shares of Series B
Preferred Stock or Series C Preferred Stock, Conversion Shares, Warrants or
Warrant Shares (A) to the Company or any of its Subsidiaries or (B) pursuant to
any tender offer, exchange offer, merger, reclassification, reorganization,
recapitalization or other similar transaction in which stockholders of the
Company are offered, permitted or required to participate as holders of any of
the Company’s Capital Stock, provided that such transaction is an Approved
Transaction which, to the extent of any Transfer of Series B Preferred Stock or
Series C Preferred Stock, provides for such Series B Preferred Stock or Series C
Preferred Stock to receive consideration no greater than the higher of (x) the
consideration on a per share as-converted basis deliverable with respect to the
Common Stock and (y) the Regular Liquidation Preference.

(ii) An Investor Stockholder may Transfer any or all of its shares of Series B
Preferred Stock or Series C Preferred Stock, Conversion Shares, Warrants or
Warrant Shares to any Permitted Transferee of such Investor Stockholder;
provided that such Permitted Transferee (A) agrees to be bound hereunder as an
Investor Stockholder, (B) agrees that the representations, covenants and other
agreements made by the assignor herein shall be deemed to have been made by such
Transferee, (C) shall execute a counterpart to this Agreement, the execution of
which shall constitute such Transferee’s agreement to the terms of this Section
3.1(b)(ii), and (D) agrees that all notices hereunder to it may be delivered to
Elevation on its behalf. Upon such a Transfer, the Permitted Transferee shall be
deemed an Investor Stockholder hereunder and shall be entitled to the rights,
and subject to the obligations and restrictions, contained herein.

(iii) The Investor Stockholders may, solely for the purpose of securing bona
fide indebtedness for borrowed money (a “Secured Loan”) from any bank or
financial institution (“Lenders”), make a bona fide pledge of any or all of the
Purchased Shares,

 

12



--------------------------------------------------------------------------------

Conversion Shares, Warrants or Warrant Shares and such Lenders may execute a
bona fide foreclosure upon such Purchased Shares, Conversion Shares, Warrants or
Warrant Shares upon the terms and subject to the conditions set forth in any
such Secured Loan, provided that any pledge or other contractual encumbrance or
foreclosure resulting from a Secured Loan (including an obligation to repay such
Secured Loan with the proceeds of any Transfer of, or dividend or distribution
on, any shares of Series B Preferred Stock or Series C Preferred Stock,
Conversion Shares, Warrants or Warrant Shares) shall not be deemed to be a
Transfer associated with such shares of Series B Preferred Stock or Series C
Preferred Stock, Conversion Shares, Warrants or Warrant Shares; provided,
however, that the aggregate principal amount of all outstanding Secured Loans of
the Investor Stockholders may not exceed 30% of the aggregate fair market value,
on the date of the incurrence of any such Secured Loan, of all of the Purchased
Shares, Conversion Shares, Warrants and/or Warrant Shares pledged to secure such
indebtedness.

(iv) The Investor Stockholders shall Transfer shares of Series C Preferred Stock
and Warrants to the extent required pursuant to, and in accordance with,
Section 2.3 of the Series C Purchase Agreement.

As used herein, “Approved Transaction” means any tender offer, exchange offer,
merger, sale of the Company, reclassification, reorganization, recapitalization
or other transaction that either (x) has been approved or recommended by the
Board (and which at the time of Transfer continues to be approved or recommended
by the Board) or (y) has not been effectively precluded by operation of the
Company Rights Agreement because either (1) the Board has taken action such that
the acquiring person in such transaction would not be an “Acquiring Person” (as
defined in the Company Rights Agreement or its comparable term/provision under
any successor or substitute shareholder rights plan) or such that the
“Distribution Date” (as defined in the Company Rights Agreement or its
comparable term/provision under any successor or substitute shareholder rights
plan) would not occur in connection with such transaction or the Rights will
otherwise not effectively preclude such transaction or (2) an Order has been
issued invalidating or enjoining operation of the Company Rights Agreement in
respect of such transaction. To the extent that any tender offer is effectively
precluded by operation of the Company Rights Agreement, the Company will take
such actions under its control as are reasonably requested by the Investor
Stockholders so as to enable the Investor Stockholders to timely tender into
such offer prior to expiration thereof (including any extensions thereto),
shares of Common Stock that would be received upon conversion of the Series B
Preferred Stock or Series C Preferred Stock or exercise of the Warrants, in each
case in the event the tender offer is no longer effectively precluded, without
requiring conversion of the Series B Preferred Stock or Series C Preferred Stock
or exercise of the Warrants, in each case until after such time as such tender
offer is no longer effectively precluded.

(c) After the Restricted Period Termination Date, the Investor Stockholders
shall have the right to Transfer any shares of Series B Preferred Stock or
Series C Preferred Stock, Conversion Shares, Warrants or Warrant Shares without
restriction hereunder, subject to the provisions of Section 2.8, Section 3.1(d),
Section 3.1(e), Section 3.1(f), Section 3.1(g) and

 

13



--------------------------------------------------------------------------------

Section 3.2, provided that in the case of any Transfer to a Permitted
Transferee, such Permitted Transferee (i) agrees to be bound hereunder as an
Investor Stockholder, (ii) agrees that the representations, covenants and other
agreements made by the assignor herein shall be deemed to have been made by such
Transferee, (iii) shall execute a counterpart to this Agreement, the execution
of which shall constitute such Transferee’s agreement to the terms of this
Section 3.1(c), and (iv) agrees that all notices hereunder to it may be
delivered to Elevation on its behalf. Upon such a Transfer, the Permitted
Transferee shall be deemed an Investor Stockholder hereunder and shall be
entitled to the rights, and subject to the obligations and restrictions,
contained herein.

(d) No Investor Stockholder may, together with its Affiliates, in any single
transaction or series of related transactions, whether on, before or after the
Restricted Period Termination Date, Transfer to any Person or group of related
Persons (other than Permitted Transferees) shares of Series B Preferred Stock or
Series C Preferred Stock, Conversion Shares, Warrants or Warrant Shares to the
extent such Person or group of related Persons would, to the knowledge of such
Investor Stockholder after due inquiry (it being understood that due inquiry
shall not be required in circumstances where the purchaser in a sale transaction
is not reasonably identifiable, such as in a “brokers’ transaction” as defined
in Rule 144 under the Securities Act), upon completion of the Transfer of such
Conversion Shares Beneficially Own more than ten percent (10%) of the
outstanding Common Stock, unless such Transfer (i) has been approved by, or is
in connection with a transaction approved or recommended by, the Board, (ii) is
made pursuant to a tender offer, exchange offer, merger, consolidation or
similar transaction that is an Approved Transaction, or (iii) is to an
underwriter or placement agent in a Public Offering, provided that such
underwriter or placement agent implements reasonable protections to the extent
practicable so that such offering will not be made to, and would not reasonably
facilitate the acquisition of Common Stock by, a Person or group of related
Persons who after such offering would Beneficially Own more than 10% of the
Common Stock. To the extent that any tender offer is not an Approved
Transaction, the Company will take such actions under its control as are
reasonably requested on a non-public basis and in compliance with Section 4.2 by
the Investor Stockholders so as to enable the Investor Stockholders to timely
tender into such offer prior to expiration thereof (including any extensions
thereto), shares of Common Stock that would be received upon conversion of the
Series B Preferred Stock or Series C Preferred Stock or upon exercise of the
Warrants, in the event the tender offer becomes an Approved Transaction, without
requiring conversion of the Series B Preferred Stock or Series C Preferred Stock
or exercise of the Warrants until after such time as such tender offer is an
Approved Transaction.

(e) Any Transfer not made in accordance with this Section 3.1 shall be null and
void and of no force or effect regardless of whether the proposed Transferee had
actual or constructive knowledge of the Transfer restrictions set forth herein,
and no such proposed Transfer will be recorded on the stock transfer books of
the Company.

(f)(i) Subject to applicable Law, the Investor Stockholders (other than the
Appointed Directors and the Investor Directors with respect to any Equity
Securities held directly by such Persons, or indirectly by such Persons through
family trusts, or similar arrangements or held

 

14



--------------------------------------------------------------------------------

directly by family members sharing the same household as the Appointed Director
or Investor Director) will not be subject to the Company’s trading policies
requiring pre-clearance or limiting trading to specified dates (it being
understood that this is not intended to modify the rights or obligations set
forth in the Amended and Restated Registration Rights Agreement), and (ii) the
Investor Stockholders acknowledge their obligation hereunder not to Transfer
shares of Series B Preferred Stock or Series C Preferred Stock, Conversion
Shares, Warrants or Warrant Shares in contravention of applicable Law, including
each of Section 10(b) and Rule 10b-5 of the Exchange Act.

(g) The Investor Stockholders will comply with the Transfer notice provisions of
Section 2.8. In addition, during the Information Rights Period, the Investor
Stockholders will provide the Company with at least 24 hours advance notice
(which notice must be delivered on a Business Day) of any Transfer (other than a
Transfer to a Permitted Transferee) to be made during a period when the
Company’s directors and executive offices are prohibited by Company policies
from effecting any Transfer.

(h) The Investor Stockholders shall not be subject to any restrictions on
Transfer other than as set forth in this Agreement, applicable Law and to the
extent applicable, the Amended and Restated Registration Rights Agreement.

Section 3.2. Legends; Securities Act Compliance.

(a) Each certificate representing Conversion Shares and each certificate
representing Warrant Shares will bear a legend conspicuously thereon to the
following effect:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED OR SOLD UNLESS REGISTERED OR EXEMPT FROM REGISTRATION UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS OF A STOCKHOLDERS’ AGREEMENT AND MAY NOT BE
SOLD OR TRANSFERRED EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT.”

(b) In addition to the restrictions set forth in Section 3.1, the Investor
Stockholders and each Permitted Transferee shall not offer, sell or legally
transfer any shares of Series B Preferred Stock or Series C Preferred Stock, the
Conversion Shares, the Warrants or the Warrant Shares except pursuant to: (i) an
effective registration statement under the Securities Act; (ii) an opinion of
legal counsel reasonably acceptable to the Company that such Transfer is exempt
from the registration requirements of Section 5 of the Securities Act;
(iii) pursuant to Rule 144; or (iv) a “no action” letter from the staff of the
SEC addressed to the Investor Stockholders or a Permitted Transferee to the
effect that the Transfer without registration would not result in a
recommendation by the staff to the SEC that action be taken with respect
thereto.

 

15



--------------------------------------------------------------------------------

(c) In the event that any Conversion Shares or Warrant Shares are Transferred in
a Public Offering, the Company shall promptly, upon request, but in any event
not later than is necessary in order to consummate the sale of such securities
pursuant to such Public Offering, remove the legend set forth above in
connection with such Transfer. In the event that any Conversion Shares or
Warrant Shares are Transferred pursuant to Rule 144, the Company shall upon
request, upon receipt of documentation reasonably required by the Company to
confirm such Investor Stockholder’s eligibility to sell such Conversion Shares
or Warrant Shares pursuant to Rule 144, promptly but in any event not later than
is necessary in order to consummate the sale of such securities pursuant to Rule
144 (subject to receipt of such documentation a reasonable period of time prior
to such sale), remove the second sentence of the legend set forth above in
connection with such Transfer.

(d) In the event that any shares of Series B Preferred Stock or Series C
Preferred Stock, Conversion Shares, Warrants or Warrant Shares are Transferred
in compliance with Section 3.1(b)(i), the Company shall promptly, upon request,
but in any event not later than is necessary in order to consummate such
Transfer, remove the second sentence of the legend set forth above in connection
with such Transfer.

(e) In the event that any Conversion Shares or Warrant Shares become
transferable pursuant to Rule 144(k) under the Securities Act and the terms of
this Section 3.2 no longer restrict the Transfer of such Conversion Shares or
Warrant Shares by the holder thereof, the Company shall promptly upon request
remove the legends set forth above from the certificates representing such
Conversion Shares or Warrant Shares.

(f) Upon the termination of the restrictions set forth in Section 3.1, the
Company shall promptly, upon request, deliver a replacement certificate not
containing the second sentence of the legend set forth above.

ARTICLE 4

CERTAIN COVENANTS

Section 4.1. Right to Maintain. During the Right to Maintain Period:

(a) The Company shall provide the Investor Stockholders the opportunity to
purchase in any Offering of the type described in clause (ii) of the definition
of “Offering” (which is not also of the type described in clause (i) of the
definition of “Offering”), and shall use its reasonable best efforts to provide
the Investor Stockholders the opportunity to purchase in any Offering of the
type described in clause (i) of the definition of “Offering”, up to their
respective Pro Rata Shares; provided, however, in no event shall the Investor
Stockholders be entitled to purchase an amount of Equity Securities in any such
Offering that would cause Section 4.2 to be violated.

 

16



--------------------------------------------------------------------------------

(b) The Company shall send a written or electronic notice (the “Offering
Notice”) in a manner it deems reasonably appropriate under the circumstances
(which notice may or may not be in the same manner contemplated by Section 5.9)
to Elevation on behalf of the Investor Stockholders at the latest address or
e-mail address known to the Company, indicating (i) the number of Equity
Securities expected to be offered and the material terms of such Equity
Securities, (ii) the expected price at which it proposes to offer such Equity
Securities, or the expected formula for determining such price, (iii) the
expected timing of the Offering, and (iv) the name, telephone and facsimile
number or e-mail address of the Person at the Company to whom the Investor
Stockholders should deliver a Response Notice (as defined below). To the extent
that the Company in good faith determines that the process for the Investor
Stockholders’ exercise of their rights pursuant to this Section 4.1 delays or
impairs the Company’s ability to access the public markets at will, the Company
shall notify the Investor Stockholders, and the Company and the Investor
Stockholders will negotiate in good faith to modify such process to the extent
practicable so that it no longer causes such delay or impediment (it being
understood that no such negotiation shall impair or delay any impending Offering
and any Offering may be consummated during such negotiations without giving the
Investor Stockholders the right to participate).

(c) As promptly as practicable after its receipt of the Offering Notice, the
Investor Stockholders shall provide the Company with written notice indicating
its desire to purchase Equity Securities in the Offering, and indicating the
name, telephone number, facsimile number or e-mail address of the Person or
Persons that the underwriter(s) of the Offering should call to coordinate with
respect to any sales to such purchaser (the “Response Notice”). If the Investor
Stockholders or a Permitted Transferee shall fail to provide the Company with a
Response Notice prior to the earlier to occur of (i) six hours before the
pricing of the Offering, and (ii) one Business Day prior to the date of the
expected Offering as set forth in the Offering Notice, then the Investor
Stockholders shall not be given the opportunity to purchase Equity Securities in
the Offering. In any event, it shall be a condition to the Investor
Stockholders’ or a Permitted Transferee’s opportunity to purchase Equity
Securities in an Offering that it comply with the reasonable requests of the
underwriter(s) necessary for it to purchase shares in the Offering (e.g.,
establishing an account with an underwriter in the Offering). The rights of the
Investor Stockholders under this Section 4.1 shall not modify the restrictions
set forth in Section 4.2 with respect to the then applicable Standstill Limit.

(d) Without limiting the generality of the foregoing, with respect to an
Offering of the type described in clause (i) of the definition of “Offering”,
the Company and the Investor Stockholders will comply with the provisions of the
Amended and Restated Registration Rights Agreement to the extent the provisions
of such Amended and Restated Registration Rights Agreement are then applicable.

Section 4.2. Standstill.

(a) During the Standstill Period, except as required in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions pursuant to

 

17



--------------------------------------------------------------------------------

the Series C Purchase Agreement, the Investor Stockholders shall not, and the
Investor Stockholders shall ensure that none of the Elevation Entities or their
respective Affiliates shall, nor shall any of the foregoing Persons act in
concert with any other Person to:

(i) except (x) as a result of the Beneficial Ownership of or exercise of any
Rights, (y) for the receipt of any Capital Stock, rights or other securities
from the Company pursuant to the terms of the Series B Preferred Stock, Series C
Preferred Stock or Warrants (or the exercise or conversion of any such Capital
Stock rights or other securities), including any increase in the number of
shares of Common Stock issuable upon conversion or exercise of the Series B
Preferred Stock, Series C Preferred Stock or Warrants as a result of any
anti-dilution or other terms thereof or the exercise of rights pursuant to
Section 4.1 hereof and (z) Equity Securities issued to Appointed Directors or
Investor Directors in their capacities as such, if any, (A) acquire any Economic
Right or Beneficial Ownership of Equity Securities or (B) authorize or make a
tender offer, exchange offer or other offer or proposal, whether oral or
written, to acquire Equity Securities, in each case, if the effect of such
acquisition would be that the Common Stock Beneficially Owned in the aggregate
by the Investor Stockholders and their Affiliates (including, without
limitation, any 13D Group of which any Investor Stockholder or any Affiliate
thereof is a member) would exceed the Standstill Limit, provided that for
purposes of calculating the number of shares of Common Stock Beneficially Owned
by the Investor Stockholders and their Affiliates, there shall be excluded from
such calculation shares of Common Stock Beneficially Owned by Affiliates of the
Investor Stockholders that are not also Beneficially Owned by the Investor
Stockholders, up to a maximum number of shares of Common Stock that will be
excluded pursuant to this clause equal to one percent (1%) of the Diluted Common
Shares Outstanding;

(ii)(A) solicit or participate in any solicitation of proxies with respect to
any Voting Stock, or (B) seek to advise or influence any Person with respect to
the voting of any Voting Stock (other than (x) the Investor Stockholders or any
Affiliate or (y) other than in accordance with and consistent with the
recommendation of the Board); provided, that the limitation contained in this
clause (ii) shall not apply to any proposal recommended by the Board relating to
a Change in Control of the Company to be voted on by the Company’s stockholders
that is not instituted or proposed by any Investor Stockholder or any Affiliate
of any Investor Stockholder or any 13D Group of which any Investor Stockholder
or any Affiliate of an Investor Stockholder is a member;

(iii) deposit any Voting Stock in a voting trust or, except as otherwise
provided or contemplated herein, subject any Voting Stock to any arrangement or
agreement with any Person with respect to the voting of such Voting Stock;

(iv) join a 13D Group (other than a group comprising solely of the Investor
Stockholders and their Permitted Transferees) or other group, or otherwise act
in concert with any third Person for the purpose of acquiring, holding, voting
or disposing of Voting Stock or Non-Voting Convertible Securities;

 

18



--------------------------------------------------------------------------------

(v) effect or seek, offer or propose (whether publicly or otherwise) to effect
any Change in Control of the Company;

(vi) effect or seek, offer or propose (whether publicly or otherwise) to effect
any recapitalization (other than the Merger), restructuring, liquidation,
dissolution or other transaction with respect to the Company or any of its
Subsidiaries;

(vii) authorize or take any action to permit any Affiliate of Elevation to be
named as a director candidate on a proxy or ballot of any other Person other
than the proxy or ballot of the Company with the recommendation of the Board;

(viii) otherwise act, alone or in concert with others, to effect or seek, offer
or propose (whether publicly or otherwise) to effect control of the management,
Board or policies of the Company or to seek a waiver of any provision of this
Agreement or the voting and conversion limits set forth in the Series B
Certificate of Designation and Series C Certificate of Designation; provided,
however, that no action by an Appointed Director or Investor Director (solely in
their capacities as such) shall be deemed to violate this Section 4.2(a)(viii);

(ix) take any action that results in the Investor Stockholders having to file or
amend a Schedule 13D indicating an intention, plan or proposal to do any of the
foregoing; or

(x) otherwise take any action that would or could reasonably be expected to
compel the Company to make a public announcement regarding any of the matters
set forth in this Section 4.2.

(b) If, at any time during the Standstill Period, (i) the Company has entered
into a definitive agreement, the consummation of which would result in a
Fundamental Change, or (ii) any Person shall have commenced and not withdrawn a
bona fide public tender or exchange offer which if consummated would result in a
Fundamental Change and the Board has not recommended that its stockholders
reject such offer within the time period contemplated by Rule 14d-9, for so long
as such condition continues to apply, the limitation on the actions described in
clauses (a)(ii), (a)(iii), (a)(iv) (and any related acquisition of Beneficial
Ownership solely by being part of a group shall be exempt from (a)(i)), (a)(v),
(a)(vi), (a)(ix) and (a)(x) above shall not be applicable to the Investor
Stockholders (but all other provisions of this Agreement will, subject to
Section 4.2(c), continue to apply).

(c) Anything in this Section 4.2 to the contrary notwithstanding, this Section
4.2 shall not prohibit or restrict any actions taken by the Investor
Stockholders’ designee or designees on the Board in their capacities as a member
of the Board and in compliance with and subject to his or her fiduciary duties
as a member of the Board.

(d) The Investor Stockholders agree that during the Standstill Period they will
not directly or indirectly propose, effect or agree to any transaction which if
consummated would

 

19



--------------------------------------------------------------------------------

result in a Change of Control of the Company in which the acquiring counterparty
is (i) an Investor Stockholder or an Affiliate of an Investor Stockholder or
(ii) a member of a 13D Group of which an Investor Stockholder or an Affiliate of
an Investor Stockholder is also a member, in each case unless such transaction
is approved by (or in the case of a tender or exchange offer, is conditioned on
the receipt of tenders from), the holders of a majority of the outstanding
shares of Common Stock not Beneficially Owned by the Investor Stockholders or
any of their affiliates (as defined in Section 12b-2 of the Exchange Act).

Section 4.3. Indemnification.

(a) The Company shall defend, indemnify and hold harmless the Investor
Stockholders and each Investor Stockholder Controlling Person and their
respective directors, officers, employees and agents, in their respective
capacities as such (the “Indemnitees”) against any out-of-pocket: costs,
penalties, judgments, awards, disbursements, amounts paid in settlement or
compromise and expenses (including reasonable attorneys’ fees and expenses)
(collectively “Damages”) arising out of or resulting from any governmental or
third party allegations or claim commenced or made on or after October 24, 2007
against such Indemnitee relating to any act or omission (or alleged act or
omission) by the Company or any of its Subsidiaries (each such claim, a
“Vicarious Claim”), including any Damages arising out of or relating to any
federal, state or other securities law arising out of or relating to any offer
or sale of securities by the Company or its Subsidiaries, provided that the
Company will not be liable for any such Damages to the extent that such Damages
are judicially determined to have resulted primarily from an Indemnitee’s
express acts or omissions that are in bad faith or constitute willful
misconduct, and upon such a judicial determination the Investor Stockholders
will, and will cause each other Indemnitee to, promptly reimburse the Company
for any amounts previously paid by the Company for which the Company is not
liable pursuant to the terms of this Section 4.3. At the Company’s request, the
Investor Stockholders and the other Indemnitees shall consent to the entry of a
judgment or enter into any settlement with respect to any Vicarious Claim to
which they are parties provided that such judgment or settlement includes an
unconditional release of each Indemnitee with respect to such Vicarious Claim
without imposing any obligations or liabilities on any Indemnitee. The Investor
Stockholders and the other Indemnitees shall not consent to the entry of a
judgment or enter into any settlement of claims against them in any Vicarious
Claim without the written consent of the Company, not to be unreasonably
withheld. Notwithstanding anything in this Section 4.3 to the contrary, the
Damages shall not include any lost profits based on the potential appreciation
of or hypothetical investment returns on the Series B Preferred Stock, Series C
Preferred Stock, Conversion Shares, Warrants or Warrant Shares.

(b) The rights of any Indemnitee to indemnification hereunder will be in
addition to any other rights any such Person may have under any other agreement
or instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation or under the certificate of
incorporation or bylaws of the Company or any of its Subsidiaries.

 

20



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, for
purposes of this Section 4.3, the term “Indemnitees” shall not include any
Person who is an officer, director or employee of the Company or any of the
Company’s Subsidiaries in such capacity as an officer, director or employee.

Section 4.4. Regulatory Matters. If necessary, at the request of an Investor
Stockholder, the Company shall promptly make any and all filings which it is
required to make under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), for the conversion of the Purchased Shares into the
Conversion Shares, the exercise of the Warrants for the Warrant Shares and the
exercise of the rights pursuant to Section 4.1, and the Company agrees to
furnish the Investor Stockholders with such necessary information and reasonable
assistance as the Investor Stockholders may reasonably request, in connection
with its preparation of any necessary filings or submissions to the Federal
Trade Commission or the Antitrust Division of the U.S. Department of Justice,
including, without limitation, any filings or notices necessary under the HSR
Act. The Company shall pay or reimburse all expenses and fees payable to
governmental authorities in connection with filings made pursuant to this
Section 4.4.

Section 4.5. Company Rights Agreement. During the Standstill Period, the Company
agrees that it shall not take any action to amend, modify or supplement the
Company Rights Agreement (as amended by the Rights Agreement Amendment), or
adopt, propose or implement any other shareholder rights plan, in each case such
that (a) the Rights become exercisable, (b) a Distribution Date (as defined in
the Company Rights Agreement or its comparable term/provision under any
successor or substitute shareholder rights plan) occurs, or (c) the Investor
Stockholders or any of their Affiliates becomes an Acquiring Person (as defined
in the Company Rights Agreement or its comparable term/provision under any
successor or substitute shareholder rights plan), in each case due to the
Beneficial Ownership by the Investor Stockholders and their Affiliates of the
Purchased Shares, Conversion Shares, Warrants, Warrant Shares and any other
Equity Securities, so long as none of the Investor Stockholders, the Elevation
Entities or any of their respective Affiliates, or any of the foregoing Persons
acting in concert with any other Person, shall acquire any Economic Rights or
Beneficial Ownership of Equity Securities if the effect of such acquisition
would be that the Common Stock Beneficially Owned in the aggregate by the
Investor Stockholders and their Affiliates (including, without limitation, any
13D Group of which any Investor Stockholder or any Affiliate thereof is a
member) would exceed the Standstill Limit as may be in effect from time to time
(regardless of the termination of the Standstill Period or any other provision
of this Agreement), except (x) as a result of the Beneficial Ownership of or
exercise of any Rights, (y) the receipt of any Capital Stock, rights or other
securities from the Company pursuant to the terms of the Series B Preferred
Stock, the Series C Preferred Stock or the Warrants (or the exercise or
conversion of any such Capital Stock rights or other securities) and (z) Equity
Securities issued to Appointed Directors or Investor Directors in their
capacities as such, if any, provided that for purposes of calculating the number
of shares of Common Stock Beneficially Owned by the Investor Stockholders and
their Affiliates, there shall be excluded from such calculation shares of Common
Stock Beneficially Owned by Affiliates of the Investor Stockholders that are not
also

 

21



--------------------------------------------------------------------------------

Beneficially Owned by the Investor Stockholders up to the maximum number of
shares of Common Stock that will be excluded pursuant to this clause equal one
percent (1%) of the Diluted Common Shares Outstanding. It is agreed that for
purposes of the Company Rights Agreement, if and to the extent that a Person is
deemed not to be considered an Affiliate of an Investor Stockholder under the
definition of “Affiliate” in Exhibit A hereto, such Person shall not be
considered an “Affiliate” or “Associate” of an Investor Stockholder under the
Company Rights Agreement (i.e., definitions of “Acquiring Person” and
“Beneficial Owner”, respectively), or any successor or substitute therefor. It
is agreed that to the extent that any Person (a “Contracting Party”) who is not
an Investor Stockholder, Elevation Entity or Affiliate thereof, and who is not a
member of any 13D Group of which any Investor Stockholder, Elevation Entity or
Affiliate thereof is a member, enters into an agreement, arrangement or
understanding with an Investor Stockholder, Elevation Entity or Affiliate
thereof with respect to the purchase or sale from or to such Contracting Party
of any Series B Preferred Stock, Series C Preferred Stock, Conversion Shares,
Warrants, Warrant Shares or other Equity Securities (the securities that are the
subject of such purchase/sale arrangement, “Subject Securities”), which
agreement, arrangement or understanding is not in violation of the provisions of
Section 4.2(a) (without regard to Section 4.2(b)) (to the extent directly
relating to such purchase/sale, an “Unrelated Contract”), then (i) such
Contracting Party and its affiliates and associates shall not be deemed to
beneficially own (as defined in the Company Rights Agreement or its comparable
term/provision under any successor or substitute shareholder rights plan) by
virtue of such Unrelated Contract any Series B Preferred Stock, Series C
Preferred Stock, Conversion Shares, Warrants, Warrant Shares or other Equity
Securities held by any Investor Stockholder, Elevation Entity or Affiliate
thereof, other than the Subject Securities, and (ii) no Investor Stockholder,
Elevation Entity or Affiliate thereof shall be deemed to beneficially own (as
defined in the Company Rights Agreement or its comparable term/provision under
any successor or substitute shareholder rights plan) by virtue of such Unrelated
Contract any Series B Preferred Stock, Series C Preferred Stock, Conversion
Shares, Warrants, Warrant Shares or other Equity Securities held by the
Contracting Party or its associates and affiliates, other than any Subject
Securities (it being understood, for the purposes of clarity, that this sentence
shall not in any way exclude from operation of the Company Rights Agreement (or
its comparable term/provision under any successor or substitute shareholder
rights plan) the effects of (A) any other agreement, arrangement or
understanding with respect to the acquisition, disposition, holding or voting of
any Equity Securities other than the purchase or sale, as applicable, of the
Subject Securities and/or (B) any acting in concert by any Persons with respect
to the acquisition, disposition, holding or voting of any Equity Securities
other than the purchase or sale, as applicable, of the Subject Securities. To
the extent that any Series B Preferred Stock, Series C Preferred Stock,
Conversion Shares, Warrants, Warrant Shares or other Equity Securities held by
any Investor Stockholder, Elevation Entity or Affiliate thereof are subject to
any bona fide pledge (but not a foreclosure thereon) or contractual encumbrance
(collectively, “Encumbrances”) resulting from a bona fide incurrence of
indebtedness for money borrowed that is not entered into with the intent or
purpose of effecting any action that would otherwise be prohibited by Section
4.2(a) or Article 3 (“Loans”) from any bank or financial institution (a “Loan
Party”) (such securities, “Pledged Securities”), (x) no Loan Party or any of its
associates or affiliates shall be deemed to beneficially own (as defined in the
Company Rights Agreement or its comparable term/provision

 

22



--------------------------------------------------------------------------------

under any successor or substitute shareholder rights plan) by virtue of any such
Encumbrances or agreements (to the extent directly relating to such Loans) any
such Pledged Securities except any Equity Securities acquired by such Lender as
a result of the foreclosure on such Pledged Securities and (y) no Investor
Stockholder, Elevation Entity or Affiliate thereof shall be deemed to
beneficially own (as defined in the Company Rights Agreement or its comparable
term/provision under any successor or substitute shareholder rights plan) any
Series B Preferred Stock, Series C Preferred Stock, Conversion Shares, Warrants,
Warrant Shares or other Equity Securities held by any Loan Party or any of its
associates or affiliates by virtue of any such Encumbrances, or such agreements
(to the extent directly relating to such Loans). In furtherance of the
foregoing, during the Standstill Period, the Company shall in connection with
any amendment, modification or supplement to this Agreement (the terms or
provisions so amended, modified or supplemented, the “Amended Terms”), take such
action as necessary to amend, modify or supplement the Company Rights Agreement
(as amended from time to time), or any other shareholder rights plan then in
effect, in each case to give effect to such Amended Terms (to the extent
applicable) in the Company Rights Agreement, as may be amended or otherwise
modified or supplemented from time to time, or any other shareholder rights plan
then in effect, contemporaneously with such amendment, modification or
supplement to this Agreement.

Section 4.6. Section 16 Matters.

(a) During the period commencing on the Closing Date and ending on the day after
the later of (i) the six-month anniversary of the Closing Date and (ii) the
six-month anniversary of any Transfer of shares of Series C Preferred Stock and
Warrants required pursuant to, and in accordance with, Section 2.3 of the Series
C Purchase Agreement, the Company agrees that it will not take any action that
would result in an actual or deemed disposition or, if there has been any
Transfer of shares of Series C Preferred Stock and Warrants required pursuant
to, and in accordance with, Section 2.3 of the Series C Purchase Agreement,
acquisition of Series B Preferred Stock, Series C Preferred Stock, Conversion
Shares, Warrants, Warrant Shares or other Equity Securities held by any Investor
Stockholder or Elevation Entity subject to the disgorgement of profits pursuant
to the requirements of Section 16(b) of the Exchange Act (assuming in all cases
that such Persons would tender into any transaction described in
Section 4.2(b)(ii) or approved by the Board), including without limitation
(x) taking any action to permit, facilitate, exempt or exclude (by amendment,
modification or supplement or otherwise) any Fundamental Change or any tender
offer from operation of the Company Rights Agreement or (y) calling a
stockholders meeting to approve or otherwise consummate any Fundamental Change
or any other transaction that would result in such a disposition.
Notwithstanding anything herein to the contrary, the Company shall be permitted
to cause the Transfer of shares of Series C Preferred Stock and Warrants
pursuant to, and in accordance with, Section 2.3 of the Series C Purchase
Agreement.

(b) In addition, for the purpose of seeking an exemption under Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3), the Company shall, upon
receiving reasonable prior notice from any Investor Stockholder or Elevation
Entity, request that the Board or the applicable committee of the Board approve,
in accordance with Rule 16b-3 and SEC no-action

 

23



--------------------------------------------------------------------------------

letters thereunder, any acquisitions from, or dispositions to, the Company of
Series B Preferred Stock, Series C Preferred Stock, Conversion Shares, Warrants,
Warrant Shares or other Equity Securities, to the extent made by any Investor
Stockholder, Elevation Entity or Affiliate thereof who is or will become subject
to the reporting requirements of Section 16(a) of the Exchange Act with respect
to the Company.

ARTICLE 5

MISCELLANEOUS

Section 5.1. Termination. This Agreement shall terminate, except for this
Article 5 and Section 4.2 and Section 4.3 which shall survive such termination,
as follows: (i) with respect to a particular Investor Stockholder, on the date
that such Investor Stockholder no longer beneficially owns, and has no
contractual or other right to acquire, any shares of Series B Preferred Stock or
Series C Preferred Stock, Conversion Shares, Warrants or Warrant Shares and
(ii) upon the written consent of the parties hereto in such number and manner
required for amendments hereto as provided in Section 5.7.

Section 5.2. Expenses. Except as otherwise provided herein (and except as
provided in the Series C Purchase Agreement), all expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses; provided, however, that the Company
shall reimburse each Investor Stockholder and its Affiliates for reasonable
out-of-pocket expenses incurred in connection with (i) monitoring their
investment in the Purchased Shares and the Conversion Shares, provided that
without the prior written consent of the Company, such reimbursement shall not
exceed $50,000 in the aggregate in any year and (ii) the provision of services
to the Company by an Investor Stockholder or any of its Affiliates as agreed to
in writing for such services, from time to time, of the Company or any of its
Subsidiaries.

Section 5.3. Successors and Assigns; Assignment.

(a) Except as otherwise expressly provided herein, the provisions hereof shall
inure to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors and administrators of the parties hereto. This Agreement may
not be assigned by an Investor Stockholder or a Permitted Transferee without the
prior written consent of the Company, except that Investor Stockholders and
Permitted Transferees may assign their respective rights and obligations without
such consent if a Transfer is made in accordance with Section 3.1(b)(ii).

(b) Notwithstanding anything to the contrary herein, to the extent that the
Company is not the Survivor of a Fundamental Change, the Company shall cause
such Survivor of a Fundamental Change to become a party hereto and bound upon
consummation of such Fundamental Change to the provisions of (i) Section
2.1(c)(i) (substituting the Survivor of a Fundamental Change for the Company)
and (ii) to the extent that any VCOC Investor Stockholder directly or indirectly
continues to hold any Purchased Shares or Conversion Shares, Section 2.9
(substituting the Survivor of a Fundamental Change for the Company).

 

24



--------------------------------------------------------------------------------

Section 5.4. No Third Party Beneficiaries. Except as specifically provided in
Section 2.6 (with respect to which the Appointed Directors, Investor Directors
and Indemnitees named therein shall be third party beneficiaries of such
provisions), Section 2.9 (with respect to which an affiliated entity provided
therein shall be third party beneficiaries of such provisions), Section 4.3
(with respect to which all Indemnitees shall be third party beneficiaries) and
the last sentence of Section 5.7 (with respect to which holders of Common Stock
who are not Investor Stockholders or Affiliates thereof shall be third party
beneficiaries), this Agreement is not intended, and shall not be deemed, to
confer any rights or remedies upon any Person other than the parties hereto or
otherwise create any third-party beneficiary hereto.

Section 5.5. Entire Agreement. This Agreement and the other agreements or
documents referred to herein, constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 5.6. Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 5.7. Amendment and Waiver. No amendment, waiver or other modification
of, or consent under, any provision of this Agreement shall be effective against
the Company, unless it is approved in writing by the Company and no amendment,
waiver or other modification of, or consent under, any provision of this
Agreement shall be effective against the Investor Stockholders or a Permitted
Transferee, unless it is approved in writing by Elevation or the Investor
Stockholders Beneficially Owning a majority in interest of the Series B
Preferred Stock, Series C Preferred Stock and Conversion Shares; provided that
if any amendment or waiver operates in a manner that purports by its terms to
treat any Investor Stockholder different from other Investor Stockholders in a
manner adverse to such Investor Stockholder, the consent of such Investor
Stockholder shall also be required for such amendment or waiver to be binding on
such adversely affected Investor Stockholder; provided further that the Investor
Stockholders or any Permitted Transferee may waive any rights or provide consent
with respect to itself; provided further that notwithstanding the foregoing, the
addition of a Permitted Transferee as a party hereto in accordance with the
terms of Section 3.1(b)(ii) shall not constitute an amendment hereto and need be
signed only by such Permitted Transferee. No waiver of any breach of any
agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. The Company shall not amend or waive Section 4.2(d) without
the approval of the holders of a majority of the Voting Stock not Beneficially
Owned by the Investor Stockholders or Affiliates thereof.

 

25



--------------------------------------------------------------------------------

Section 5.8. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
any Investor Stockholder’s or any Permitted Transferee’s part of any breach,
default or noncompliance under this Agreement or any waiver on such party’s part
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.

Section 5.9. Notices. Except as otherwise provided herein, all notices required
or permitted hereunder shall be in writing and shall be deemed effectively given
and received: (a) upon personal delivery to the party to be notified; (b) when
sent by confirmed facsimile or e-mail if sent during normal business hours of
the recipient, if not, then on the next business day; or (c) one (1) business
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent, with respect to the Company, the Investor Stockholders and any
Permitted Transferee, to their respective addresses specified in the Series C
Purchase Agreement (or at such other address as any such party may specify by
like notice). The Investor Stockholders will promptly provide the Company with
written notice if at any time an Investor Stockholder or other Permitted
Transferee no longer satisfies the criteria of a Permitted Transferee.
Notwithstanding the foregoing, for so long as the Investor Director Entitlement
or Director Representation Entitlement is greater than zero (0), (i) the Company
shall be entitled to deliver all notices required hereunder to Elevation or one
designee designated by Elevation in writing on behalf of all other Investor
Stockholders, and (ii) Elevation or one designee designated in writing by
Elevation shall be entitled to act on behalf of all Investor Stockholders,
including for the avoidance of doubt, any Permitted Transferee, with respect to
any action or consent to be taken by an Investor Stockholder hereunder.

Section 5.10. Interpretation. The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. When reference is
made in this Agreement to an Article or a Section, such reference shall be to an
Article or Section of this Agreement, unless otherwise indicated. The table of
contents, table of defined terms and headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise, and shall

 

26



--------------------------------------------------------------------------------

include all amendments of the same and any successor or replacement statutes and
regulations as of the Closing Date. All references to agreements shall mean such
agreement as may be amended or otherwise modified from time to time. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

Section 5.11. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed in all respects by the Laws of the State of
Delaware. Any disagreement, issue, dispute, claim, demand or controversy arising
out of or relating to this Agreement (each, a “Dispute”) shall be brought in the
Chancery Court of Delaware, so long as such court shall have subject matter
jurisdiction over such Dispute, or if it does not have subject matter
jurisdiction over such Dispute, the United States District Court or other state
court in Delaware having jurisdiction of the Dispute. Each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such Dispute and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any such Dispute in any such court and that any
such Dispute which is brought in any such court has been brought in an
inconvenient forum. Process in any such Dispute may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 5.9 shall be deemed effective service of
process on such party.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.12. Specific Performance; No Special Damages.

(a) The parties hereto agree that the obligations imposed on them in this
Agreement are special, unique and of an extraordinary character, and that, in
the event of breach by any party, damages would not be an adequate remedy and
each of the other parties shall be entitled to specific performance and
injunctive and other equitable relief in addition to any other remedy to which
it may be entitled, at law or in equity; and the parties hereto further agree to
waive any requirement for the securing or posting of any bond in connection with
the obtaining of any such injunctive or other equitable relief.

(b) Each party agrees that there shall be no special, exemplary, punitive or
multiple damages connected with or resulting from any breach of this Agreement,
or actions undertaken in connection with or related hereto, including any such
damages which are based upon breach of contract, tort, breach of warranty,
strict liability, statute, operation of law or any other theory of recovery,
except to the extent such damages are actually incurred by a party hereunder to
a third party, and hereby waives any rights to claim such damages. For purposes
of clarity, the

 

27



--------------------------------------------------------------------------------

foregoing does not exclude consequential, indirect or incidental damages.
Notwithstanding anything to the contrary in the foregoing, no damages (including
lost profits) based on potential appreciation of the value of the Common Stock,
Series B Preferred Stock, Series C Preferred Stock or Warrants of hypothetical
investment returns or of potential alternative investments shall be taken into
account in determining the amount of damages.

Section 5.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[Remainder of Page Intentionally Left Blank.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders’
Agreement as of the date first set forth above.

 

PALM, INC. By:  

/s/    Edward T. Colligan

Name:   Edward T. Colligan Title:   President and CEO ELEVATION PARTNERS, L.P.
By:  

Elevation Associates, L.P.,

as General Partner

By:  

Elevation Associates, LLC,

as General Partner

By:  

/s/    Bret Pearlman

Name:   Bret Pearlman Title:   Member ELEVATION EMPLOYEE SIDE FUND, LLC By:  

Elevation Management, LLC,

its manager

By:  

/s/    Bret Pearlman

Name:   Bret Pearlman Title:   Member

[Stockholders’ Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Defined Terms

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person, for so long as such Person
remains so associated to the specified Person. Notwithstanding the foregoing,
(i) the Company, its Subsidiaries and its other controlled Affiliates shall not
be considered Affiliates of any Investor Stockholder or their Permitted
Transferees, (ii) the portfolio companies in which the Investor Stockholders,
any other Elevation Entities or any other Elevation Partners investment fund
that is Controlled by, or under common control with, an Elevation Entity have
directly or indirectly made a debt or equity investment shall not be considered
Affiliates of the Investor Stockholders or their Permitted Transferees if the
Investor Stockholders, alone, or together with their Permitted Transferees,
(x) in the aggregate Beneficially Own securities that would comprise (upon
conversion, exchange or exercise of any rights, options, warrants or similar
securities, if applicable) less than 50% of the Total Current Voting Power of
such portfolio company and (y) do not constitute, nor do they have the
contractual or other legal right to elect, a majority of the members of the
board or other governing body of such portfolio company, unless such portfolio
company has received Confidential Information, directly or indirectly, or has
been provided assistance with respect to the acquisition, holding, voting or
disposition of Capital Stock from an Investor Stockholder or any of its
Affiliates or has otherwise acted in concert with an Investor Stockholder or any
of its Affiliates with respect to the acquisition, holding, voting or
disposition of Capital Stock and (iii) a corporation or other entity (a
“Specified Entity”) with respect to which (x) none of the Investor Stockholders
or Elevation Entities has directly or indirectly made a debt or equity
investment and (y) none of the Investor Stockholders, alone or together with
their Permitted Transferees, constitute, or have the contractual or other legal
right to elect, a majority of the members of the board or other governing body
of such Specified Entity (and which otherwise is not controlled by an Elevation
Entity), but which is an Affiliate of an individual who would be considered a
controlling Affiliate of an Elevation Entity, will not be considered an
Affiliate of the Investor Stockholders or their Permitted Transferees unless
such Specified Entity has received Confidential Information, directly or
indirectly or has been provided assistance with respect to the acquisition,
holding, voting or disposition of Capital Stock from an Investor Stockholder or
any of its Affiliates or has otherwise acted in concert with an Investor
Stockholder or any of its Affiliates with respect to the acquisition, holding,
voting or disposition of Capital Stock. For the avoidance of doubt, Permitted
Transferees shall be considered Affiliates of the Investor Stockholders.

“as converted” means, with respect to any Equity Securities owned by any
Investor Stockholder and its Permitted Transferees that are convertible into, or
exchangeable or exercisable for Common Stock, such Equity Securities on an as
converted, exchanged or exercised basis.

“Below Market” means (i) the issuance of Common Stock at a price per share less
than 95% of the closing sale price of Common Stock on the trading day
immediately prior to the date



--------------------------------------------------------------------------------

of a definitive agreement pursuant to which the sale of Common Stock is to occur
or (ii) the issuance of any security convertible into or, exchangeable or
exercisable for, Common Stock for a conversion, exchange or exercise price per
share less than 95% of the closing sale price of Common Stock on the trading day
immediately prior to the date of a definitive agreement pursuant to which the
sale of such securities is to occur.

“Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” have the
meaning given such term in Rule 13d-3 under the Exchange Act, and a Person’s
beneficial ownership of securities will be calculated in accordance with the
provisions of such Rule; provided, however, that (i) a Person will be deemed to
be the beneficial owner of any security which may be acquired by such Person
whether within 60 days or thereafter, upon the conversion, exchange or exercise
of any rights, options, warrants or similar securities to subscribe for,
purchase or otherwise acquire (x) capital stock of any person or (y) debt or
other evidences of indebtedness, capital stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for such capital
stock of such person and (ii) a Person shall be deemed to be the beneficial
owner of any securities with which a Person has any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of such
securities.

“Board” means the Board of Directors of the Company.

“Board Representation Entitlement” has the meaning assigned to it in the
Series C Certificate of Designation.

“Board Size Decrease” means a decrease in the authorized number of Directors
then constituting the Board that, as a result thereof results in a reduction of
the (i) Board Representation Entitlement to less than the number of Appointed
Directors then serving on the Board or (ii) Investor Director Entitlement to
less than the number of Investor Directors then serving on the Board.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

“Bylaws” means the Bylaws of the Company, as in effect on the Closing Date and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof and the terms of the Restated Certificate.

“Capital Stock” means any and all shares of capital stock of the Company,
including without limitation, any and all shares of Common Stock and Preferred
Stock.

“Change in Control of the Company” means any of the following: (i) a merger,
consolidation or other business combination or transaction to which the Company
is a party if the Voting Stock of the Company immediately prior to the effective
date of such merger, consolidation or other business combination or transaction
(or the securities such Voting Stock is converted or exchanged into), represents
less than 50% of the Total Current Voting Power of the

 

A-2



--------------------------------------------------------------------------------

surviving entity (or its parent) following such merger, consolidation or other
business combination or transaction; (ii) an acquisition by any Person, entity
or 13D Group of direct or indirect Beneficial Ownership of Voting Stock of the
Company representing 50% or more of the Total Current Voting Power of the
Company; or (iii) a sale of all or substantially all of the assets of the
Company to any Person or Persons; or (iv) a liquidation or dissolution of the
Company.

“Committee Qualification Requirements” shall mean that the Investor Director
shall, in the good faith judgment of the Board, meet at all times during the
Investor Director’s service on a particular committee: (i) all independence
requirements applicable to companies listed for quotation on Nasdaq (or other
Exchange if the Company’s shares are listed on another Exchange) for members of
the particular committee, (ii) be free of any relationship that, in the good
faith judgment of the Board, would interfere with the exercise of independent
judgment as a member of the particular committee, (iii) in the case of the
Compensation Committee, be a “non-employee director” (within the meaning of Rule
16b-3) and an “outside director” (within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder), and
(iv) in the case of the Audit Committee, satisfy the requirements of NASDAQ
Marketplace Rule 4350(d)(2) for serving on the Audit Committee.

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Company Rights Agreement” means that certain Preferred Stock Rights Agreement,
dated as of September 25, 2000, as amended, between the Company and
Computershare Trust Company of New York, as successor to Equiserve Trust
Company, N.A. and Fleet National Bank.

“Confidentiality Agreement” means the agreement, dated October 6, 2006, between
the Company and Elevation Associates, L.P. with respect to confidential
information.

“Control” or “Controlled by” have the meaning set forth in Rule 12b-2 of the
Exchange Act.

“Controlled Affiliate(s)” means any Affiliate(s) of Elevation directly or
indirectly Controlled by an Elevation Entity. For the avoidance of doubt, any
entity that is not an Affiliate of an Elevation Entity as a result of the
operation of clause (i), (ii) or (iii) of the definition of “Affiliate” shall
not be considered a Controlled Affiliate.

“Conversion Shares” means the Series B Conversion Shares and the Series C
Conversion Shares.

“Diluted Common Shares Outstanding” means the sum of (i) the number of
outstanding shares of Common Stock plus (ii) the number of shares of Common
Stock issuable upon the

 

A-3



--------------------------------------------------------------------------------

conversion of outstanding shares of Series B Preferred Stock and Series C
Preferred Stock plus (iii) the number of shares of Common Stock issuable upon
the exercise of the Warrants plus (iv) the number of shares of Common Stock
issuable upon the conversion, exercise, exchange or issuance of any Equity
Securities of the Company sold in any Offering described in clause (ii) of the
definition of Offering. For purposes of determining compliance with Section 4.3
in connection with any acquisition of Beneficial Ownership of shares of Common
Stock, the Investor Stockholders and their Affiliates will be entitled to rely
on (and the Diluted Common Shares Outstanding will be calculated by reference
to) the information set forth in the most recent report on Form 10-Q or 10-K
filed with the SEC unless the Company has provided Elevation more recent
information regarding the components of the Diluted Common Shares Outstanding.

“Director” means any member of the Board.

“Dispute” has the meaning assigned to such term in Section 5.11(a).

“Economic Rights” means, with respect to a security, the right to the full
pecuniary interest in the security, including, without limitation, the right to
receive dividends and distributions, proceeds upon liquidation and receive the
proceeds of disposition or conversion (if applicable) of the security.

“Elevation Beneficial Ownership Percentage” means, at any time, the quotient of
(a) the aggregate number of shares of Common Stock Beneficially Owned, but
excluding Shared Beneficial Ownership of Common Stock, by the Investor
Stockholders divided by (b) the sum of (i) the total number of shares of Common
Stock outstanding at such time plus (ii) the number of shares of Common Stock
into which the outstanding shares of Series B Preferred Stock and Series C
Preferred Stock are entitled to convert at such time plus (iii) the number of
shares of Common Stock issuable upon the exercise of the Warrants plus (iv) the
number of shares of Common Stock issuable upon the conversion, exercise,
exchange or issuance of any Equity Securities of the Company sold in any
Offering described in clause (ii) of the definition of Offering. For purposes
hereof, if a Share Ownership Reduction Cure Period shall have ever taken place
(on one or more occasions), and at the end of such Share Ownership Reduction
Cure Period there is a reduction in the number of Appointed Directors pursuant
to Section 4(d)(iii) of the Series C Certificate of Designation or the number of
Investor Directors pursuant to Section 2.1(d)(ii), then the Elevation Beneficial
Ownership Percentage shall be deemed at any point in time thereafter to be no
greater than the lowest Elevation Beneficial Ownership Percentage that shall
have existed at the end of any such Share Ownership Reduction Cure Period.

“Elevation Entity” means any of: (i) Elevation, (ii) Elevation Employee Side
Fund, LLC, (iii) Elevation Associates, L.P., the sole general partner of
Elevation, (iv) Elevation Associates, LLC, the sole general partner of Elevation
Associates, L.P. and of Elevation GP Participants, LP, (v) Elevation GP
Participants, LP, a limited partner of Elevation Associates, L.P., and
(vi) Elevation Management, LLC, the sole management company to Elevation, in
each case so long as, with respect to such entity, such entity is under common
control with Elevation.

 

A-4



--------------------------------------------------------------------------------

“Elevation Ownership Limit” means the Elevation Beneficial Ownership Percentage
at the close of business on the Closing Date, provided that if any Investor
Stockholder effects a Transfer to any Person other than one or more Permitted
Transferees, then on and after the first day after the end of the fiscal quarter
of the Company in which such Transfer occurred (the “Transfer Quarter”) the
Elevation Ownership Limit will equal the Elevation Beneficial Ownership
Percentage at the close of business on the last day of the Transfer Quarter;
provided further, however, that the Elevation Ownership Limit shall never be
higher than the Elevation Beneficial Ownership Percentage at the close of
business on the Closing Date.

“Equity Securities” means any and all shares of Capital Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares
(including the shares of Series B Preferred Stock and Series C Preferred Stock,
the Conversion Shares, the Warrants and the Warrant Shares).

“Exchange” means the Nasdaq or the New York Stock Exchange, as the case may be.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Change” has the meaning assigned to it in the Series C Certificate
of Designation.

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.

“incur” means, directly or indirectly, to incur, refinance, create, assume,
guarantee or otherwise become liable.

“Information Rights Period” means the period beginning with the Closing Date and
ending when the Investor Director Entitlement is zero (0).

“Investor Director” means any Director designated or nominated for election to
the Board by Investor Stockholders pursuant to Section 2.1.

“Investor Director Entitlement” means, a number of Investor Directors (rounded
to the nearest whole number) equal to the product of (x) the total number of
Directors then comprising the full Board and (y) the lesser of the Maximum
Voting Percentage and the Elevation Beneficial Ownership Percentage; provided,
that, notwithstanding the foregoing (A) subject to clause (B) below, until such
time as the Investor Stockholders shall have collectively Transferred (other
than pursuant to a bona fide pledge, but not a foreclosure thereon or to one or
more Permitted Transferees who continue to be such) more than 70.0% of the
aggregate Purchased Shares (calculated on an as-converted to Common Stock basis)
and Conversion Shares to Persons other than Permitted Transferees who continue
to be such (the “70% Transfer Date”), the Investor Director Entitlement shall in
no event be less than one (1) and on and after the 70% Transfer

 

A-5



--------------------------------------------------------------------------------

Date, the Investor Director Entitlement shall mean zero (0), and (B) from and
after the first time the Investor Stockholders cease to Beneficially Own,
excluding Shared Beneficial Ownership, at least 7.5% of the Total Current Voting
Power of the Survivor of a Fundamental Change, the Investor Director Entitlement
shall thereafter mean zero (0). For purposes of this definition, however,
“Purchased Shares” shall not include any shares of Series C Preferred Stock
Transferred pursuant to, and in accordance with, Section 2.3 of the Series C
Purchase Agreement and “Conversion Shares” shall not include any shares of
Common Stock that may be issued or are issued upon conversion of shares of
Series C Preferred Stock that do not constitute Purchased Shares.

“Investor Stockholder Controlling Person” shall mean each Person that Controls,
directly or indirectly, an Investor Stockholder.

“Maximum Voting Percentage” has the meaning assigned to it in the Series C
Certificate of Designation.

“Maximum Voting Power” has the meaning assigned to it in the Series C
Certificate of Designation.

“Nasdaq” means The NASDAQ Stock Market, or any successor thereto.

“Non-Constituent Issuer Fundamental Change” has, (i) with respect to the Series
C Preferred Stock, the meaning assigned to it in the Series C Certificate of
Designation, and (ii) with respect to the Series B Preferred Stock, the meaning
assigned to it in the Series B Certificate of Designation.

“Non-Voting Convertible Securities” means any securities which are convertible
into, exchangeable for or otherwise exercisable to acquire Voting Stock of the
Company, including convertible securities, warrants, rights or options to
purchase Voting Stock, but excluding Series B Preferred Stock and Series C
Preferred Stock.

“Offering” means (i) a firm commitment underwritten public offering of shares of
Common Stock by the Company, or (ii) any offering of Common Stock or of Equity
Securities convertible into, or exchangeable or exercisable for, Common Stock by
the Company (which, for the avoidance of doubt, shall not be deemed to include
any Transfer of shares of Series C Preferred Stock and Warrants required
pursuant to, and in accordance with, Section 2.3 of the Series C Purchase
Agreement) sold Below Market or for consideration per share that is less than
the Series C Conversion Price (as defined in the Series C Certificate of
Designation) in effect at the time of such offering, other than shares of Common
Stock or other Equity Securities offered or issued in strategic acquisitions,
for compensatory purposes, or in any commercial or other transaction the primary
purpose of which is other than the raising of additional capital.

“Permitted Transferee” means (i) an Elevation Entity’s directors and officers,
(ii) any Elevation Entity, and (iii) any corporation, partnership or limited
liability company which is and

 

A-6



--------------------------------------------------------------------------------

continues to be a Controlled Affiliate. In the event that such a corporation,
partnership or limited liability company subsequent to a Transfer hereunder
ceases to be a Controlled Affiliate (as described in clause (iii) above), or in
the event that any Elevation Entity ceases to meet the definition thereof (as
described in clause (ii) above) or if an Elevation Entity’s director or officer
ceases to be such (any such event described in this sentence, a “Disqualifying
Event”), such Disqualifying Event shall be considered a Transfer and shall be
subject to the terms hereof with respect thereto, including Section 3.1. In the
event of a Disqualifying Event, the Person that shall have ceased to be a
Controlled Affiliate, Elevation Entity, or director or officer shall cease to be
considered an Investor Stockholder or Permitted Transferee for any purpose
hereunder or under the Series B Certificate of Designation or Series C
Certificate of Designation, but for all purposes shall continue to be bound by
the provisions of this Agreement as an Investor Stockholder.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Preferred Stock” means the shares of preferred stock, par value $0.001 per
share, of the Company and any securities issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Pro Rata Share” means, for any Investor Stockholder, such number of Equity
Securities (of the same type as the Equity Securities being sold in the
Offering) as shall equal the product obtained by multiplying (i) the quotient
obtained by dividing (A) the number of shares of Common Stock (on an as
converted basis) Beneficially Owned by such Investor Stockholder but excluding
Shared Beneficial Ownership of Common Stock (it being understood that in
determining the number of shares of Capital Stock Beneficially Owned, there
shall be no double counting of such shares to the extent there is shared voting
or dispositive power among any Investor Stockholder and any Permitted Transferee
or among Permitted Transferees), by (B) the sum of (x) the number of shares of
Common Stock outstanding as of the most recent practicable date prior to the
Offering, (y) the number of shares of Common Stock into which the outstanding
shares of Series B Preferred Stock and Series C Preferred Stock are then
convertible pursuant to the respective terms of the Series B Certificate of
Designation and Series C Certificate of Designation and (z) the number of shares
of Common Stock issuable upon the exercise of the Warrants by (ii) the aggregate
number of such Equity Securities being sold in the Offering.

“Public Offering” means a public offering of shares of Common Stock pursuant to
an effective registration statement (other than on Form S-4, Form S-8 or their
equivalent) under the Securities Act.

“Restated Certificate” means the Amended and Restated Certificate of
Incorporation (including the Series B Certificate of Designation and Series C
Certificate of Designation) of the Company, as in effect on the Closing Date and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof and the terms of this Agreement.

 

A-7



--------------------------------------------------------------------------------

“Rights” shall have the meaning given thereto in the Company Rights Agreement
(or the comparable right under any successor or substitute shareholder rights
plan).

“Right to Maintain Period” means the period beginning on the Closing Date and
ending upon the earliest to occur of (i) the date that is seven years from the
Original Issuance Date (as defined in the Series C Certificate of Designation)
of the Series C Preferred Stock, (ii) the first date on which the Elevation
Beneficial Ownership Percentage ceases to be at least 10.0%, and (iii) a
Fundamental Change.

“Right to Vote” means, with respect to a security, the right to direct the
voting of a security with respect to any matter for which the security is
entitled to vote.

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act and other
federal securities laws.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series B Certificate of Designation” means the Certificate of Designation with
respect to the Series B Preferred Stock, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof.

“Series B Conversion Shares” means the shares of Common Stock that may be issued
upon the conversion of the Series B Preferred Stock as provided for in the
Series B Certificate of Designation.

“Series B Preferred Stock” means the Preferred Stock of the Company that is
designated as Series B Convertible Preferred Stock and any securities issued in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization (other than the
Series B Conversion Shares upon conversion thereof as contemplated by the
Series B Certificate of Designation).

“Series C Certificate of Designation” means the Certificate of Designation with
respect to the Series C Preferred Stock, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof.

“Series C Conversion Shares” means the shares of Common Stock that may be issued
upon the conversion of the Series C Preferred Stock as provided for in the
Series C Certificate of Designation.

 

A-8



--------------------------------------------------------------------------------

“Series C Preferred Stock” means the Preferred Stock of the Company that is
designated as Series C Convertible Preferred Stock and any securities issued in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization (other than the
Series C Conversion Shares upon conversion thereof as contemplated by the
Series C Certificate of Designation).

“Shared Beneficial Ownership” means Beneficial Ownership in which (a) voting
power is shared with another Person, except in the case of the Investor
Stockholders and their Permitted Transferees, to the extent that such shared
voting power is shared only with another Investor Stockholder or Permitted
Transferee and/or (b) the Investor Stockholders and/or their Permitted
Transferees have effected a Transfer to a Person other than a Permitted
Transferee, provided that any contractual encumbrance resulting from a bona fide
incurrence of indebtedness for money borrowed (including an obligation to repay
such indebtedness with the proceeds of any Transfer of, or dividend or
distribution on, any shares of Series B Preferred Stock, Series C Preferred
Stock or Common Stock) not incurred in violation of Section 3.1 shall not be
deemed to be a Transfer, loss or reduction in the Beneficial Ownership
associated with such shares of Series B Preferred Stock, Series C Preferred
Stock or Common Stock.

“Share Ownership Reduction” means a reduction, for any reason, in the Elevation
Beneficial Ownership Percentage which would result in a reduction to the number
of Directors the Investor Stockholders are entitled to nominate, designate or
appoint pursuant to Section 2.1.

“Share Ownership Reduction Cure Period” means the period commencing on the date
the Company provides the Company Notice and ending on the date 60 days
thereafter.

“Standstill Limit” shall mean, at any time, the greater of:

(i) the product of (x) 10% and (y) the number of Diluted Common Shares
Outstanding; and

(ii) the lesser of (x) the product of (A) the Elevation Ownership Limit and
(B) the number of Diluted Common Shares Outstanding and (y) the product of
(A) 39.9% and (B) the Maximum Voting Power.

“Standstill Period” means the period beginning on the Closing Date and ending on
the latest of (i) the third anniversary of the Closing Date, (ii) the time that
the Investor Stockholders no longer have the right (whether pursuant to this
Agreement, the Series B Certificate of Designation or the Series C Certificate
of Designation) to nominate (or have nominated), designate or elect an Appointed
Director or an Investor Director to serve on the Board or board of directors or
similar governing body of any Survivor of a Fundamental Change, and (iii) the
date that an Elevation Affiliate no longer serves on the Board or on the board
of directors or similar governing body of any Survivor of a Fundamental Change.

 

A-9



--------------------------------------------------------------------------------

“Survivor of a Fundamental Change” means (a) the issuer of the securities
received by the holders of Common Stock (in their capacities as such) upon the
consummation of a Fundamental Change, to the extent the holders of Common Stock
receive other securities in exchange, conversion or substitution of their Common
Stock in the transaction that resulted in such Fundamental Change or (b) the
Company (or its successor) in all other circumstances of a Fundamental Change.

“Third-Party Takeover Proposal” means an offer or proposal by a Person other
than any Investor Stockholder, any Affiliate of any Investor Stockholder or any
13D Group of which any Investor Stockholder or any of its Permitted Transferees
is a member that has been publicly disclosed by the Company to effect a Change
in Control of the Company.

“13D Group” means any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Equity Securities which would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D (a “Schedule 13D”) pursuant to
Rule 13d-1(a) of the rules and regulations promulgated under the Exchange Act or
a Schedule 13G of the rules and regulations promulgated under the Exchange Act
pursuant to Rule 13d-1(c) of the rules and regulations promulgated under the
Exchange Act with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group Beneficially Owned Equity Securities
representing more than 5% of any class of Equity Securities then outstanding.

“Total Current Voting Power” means, with respect to any entity, at the time of
determination of Total Current Voting Power, the total number of votes which may
be cast on a general matter of the entity at which all classes of equity voting
securities of the entity are entitled to vote (or, in the event the entity is
not a corporation, the governing members, board or other similar body of such
entity) plus, for any determination with respect to the Total Current Voting
Power following a Non-Constituent Issuer Fundamental Change, the number of votes
that the holders of Series B Preferred Stock and holders of Series C Preferred
Stock would have been entitled to vote (by virtue of the number of shares of
Series B Preferred Stock and Series C Preferred Stock outstanding immediately
prior to the Fundamental Change) if they had converted to Common Stock pursuant
to the respective Series B Certificate of Designation and Series C Certificate
of Designation immediately prior to the Fundamental Change; provided that for
any determination with respect to the Total Current Voting Power of the Company,
such determination shall take into account the limitation resulting from
application of the Maximum Voting Percentage pursuant to Section 4(a) of the
Series B Certificate of Designation and Section 4(a) of the Series C Certificate
of Designation.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge
(other than a bona fide pledge not in violation of Section 3.1 (but not a
foreclosure thereon)), encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge (other than (except for purposes of Section 3.1(b)) a bona fide pledge
not in violation of Section 3.1 (but not a foreclosure thereon)), encumbrance,
hypothecation or similar

 

A-10



--------------------------------------------------------------------------------

disposition of, any shares of Series B Preferred Stock or Series C Preferred
Stock, Conversion Shares, Common Stock, Warrants or Warrant Shares beneficially
owned by a person or any interest (including any Economic Rights or Voting
Rights or creation of Shared Beneficial Ownership) in any shares of Series B
Preferred Stock or Series C Preferred Stock, Conversion Shares, Common Stock,
Warrants or Warrant Shares beneficially owned by a Person, provided that (except
for purposes of Section 3.1(b)) any contractual encumbrance resulting from a
bona fide incurrence of indebtedness for money borrowed (including an obligation
to repay such indebtedness with the proceeds of any Transfer of, or dividend or
distribution on, any shares of Series B Preferred Stock, Series C Preferred
Stock or Common Stock) not incurred in violation of Section 3.1 shall not be
deemed to be a Transfer associated with such shares of Series B Preferred Stock
or Series C Preferred Stock, Conversion Shares, Common Stock, Warrants or
Warrant Shares.

“Transferee” means any Person to whom any Investor Stockholder or any Permitted
Transferee or any Transferee thereof Transfers Equity Securities of the Company
in accordance with the terms hereof.

“Uncured Share Ownership Reduction” means a decrease, for any reason, in the
Elevation Beneficial Ownership Percentage that results in a reduction in the
number of Directors that constitutes the Investor Director Entitlement;
provided, however that if, during an applicable Share Ownership Reduction Cure
Period, the Elevation Beneficial Ownership Percentage is increased to, and
maintained at, the minimum Elevation Beneficial Ownership Percentage necessary
to avoid a reduction in the number of Directors that constitutes the Investor
Director Entitlement as of immediately prior to such decrease, then, subject to
the last sentence of the definition of Elevation Beneficial Ownership Percentage
in this Exhibit A, an Uncured Share Ownership Reduction shall be deemed not to
have occurred (it being understood that any subsequent decrease in Elevation
Beneficial Ownership Percentage that results in a reduction in the number of
Directors that constitutes the Investor Director Entitlement may again qualify
as an Uncured Share Ownership Reduction).

“Voting Stock” means shares of the Common Stock, Series B Preferred Stock,
Series C Preferred Stock and any other securities of the Company or its
successor having the power to vote in the election of members of the Board of
the Company or its successor.

“Warrant Shares” means the shares of Common Stock that may be issued upon the
exercise of the Warrants.

 

A-11